Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
16, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00374-CR



          IN RE JOHN WESLEY HAMILTON PROVOST, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1061991

                         MEMORANDUM OPINION

      On May 7, 2019, relator John Wesley Hamilton Provost filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Randy Roll, presiding judge of the 179th District Court of Harris County,
to respond to: (1) a letter from relator to the clerk dated March 24, 2019 and (2) an
undated motion for appointment of counsel.

      In 2010, our court issued an opinion affirming relator’s conviction for
aggravated robbery. See Hamilton v. State, No. 14-08-00175-CR, 2010 WL 307884,
at *1 (Tex. App.—Houston [14th Dist.] Jan. 28, 2010, no pet.) (mem. op., not
designated for publication).

      If relator’s petition pertains to a pending post-conviction application for writ
of habeas corpus regarding the capital-murder conviction, our court lacks
jurisdiction of his petition. Courts of appeals generally have no jurisdiction over
post-conviction writs of habeas corpus in felony cases or orders entered in such
proceedings. See Tex. Code Crim. Proc. Ann. art. 11.07; Padieu v. Court of Appeals
of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Board of Pardons
and Paroles ex. rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); In re Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—
Houston [14th Dist.] 2006, orig. proceeding). To complain about any action, or
inaction, of the convicting court, the applicant may seek relief from the Court of
Criminal Appeals. See Tex. Code Crim. Proc. Ann. art. 11.07, § 5; In re Ortiz, No.
14-19-00153-CR, 2019 WL 1030563, at *1 (Tex. App.—Houston [14th Dist.] Mar.
5, 2019, orig. proceeding) (mem. op., not designated for publication).

      In any event, relator is not entitled to mandamus relief because he has not
complied with the requirements of Rule 52.3(a), (b), (c), (d), (f), (g), and (j) and Rule
52.7 of the Texas Rules of Appellate Procedure governing original proceedings.

      We therefore deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                           2